Title: To George Washington from Not Assigned, 1 May 1782
From: Not Assigned
To: Washington, George


                        
                            
                                c.1 May 1782
                            
                        
                        Extracts from the Information laid before His Excy Sir Henry Clinton of several Acts of Cruelty &
                            Barbarity exercised upon the Persons therein named.
                        Stephen Edwards of Monmouth of good Family & Property was taken out of bed in 1777 by Joshua Huddy
                            who acknowledged himself to have been active and assisting in hanging said Edwards.
                        James Pew—From Middletown of respectable Family & good Character was taken Prisoner in 1778 confined
                            for a considerable time in Freehold Goal and put to Death by the Sentry.
                        Stephen West, Stephen Emmons, Esekial Williams From Monmouth were most inhumanly murdered in 1778. 
                        John Wood, Thomas Emmons From Monmouth were taken in 1778 and executed at Freehold.
                        Jacob Fagan From Monmouth was wounded in 1778 of which wound he died and was privately buried by some
                            Friends. The Inhabitants got information of this dug him up, carrid the Corps to Freehold and hung it on a Gibbit.
                        John Farmun, Jonathan Burge Loyalists from Monmouth were taken in 1781
                            and executed at Freehold, notwithstanding a Lt Coll of Militia and a Member of Assembly (taken by Farmun & Burge)
                            were offered in Exchange for them.
                        Joseph Wood a Loyalist was taken at Long Branch near Sherewsberry in 1781 carried to Colts Neck where he was
                            a Prisoner for several days that in removing him from thence to Freehold he was put to Death by the Guard within half a
                            Mile of the Prison.
                        Joseph Mullinee A Loyalist and Captain of a Whale Boat Privateer was taken in 1781 carry’d to Freehold
                            removed to Burlington Tryed and Executed Notwithstanding he produced his Commission as Captain of said Privateer at his
                            Tryal.
                        Richard Bell, John Thompson, Loyalists from Monmouth were taken in November last from Off Sandy Hook and
                            carry’d to Freehold and hanged.
                        Philip White Taken lately at Shrewsburry in Action was marched under a guard for near 16 Miles and at Private
                            part of the road about three Miles from Freehold Goal (as is asserted by creditable persons in the country) he was by
                            three Dragoons kept back, while Capt. Tilton and the other Prisoners were sent forward & after being stripped of
                            his Buckles, Buttons & other Articles, The Dragoons told him they would give him a chance for his Life, and
                            ordered him to Run—which he attempted but had not gone thirty yards from them before they Shot him.
                        Many of the above facts are Ascertained by Affidavits and such as are not are too Notorious to be deny’d.

                    